Case 1:19-cr-10464-WGY Document12 Filed 12/11/19 Page 1lof3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA ) Criminal No. cL/ OXG
) Violations:
v. )
) Counts One and Two: False Statements
JOHN KAMAU, (18 U.S.C. § 1001(a)(2))
Defendant )
INDICTMENT
COUNT ONE

False Statements
(18 U.S.C. § 1001(a)(2))

The Grand Jury charges:
On or about September 13, 2016, in the District of Massachusetts, the defendant,
JOHN KAMAU,

did knowingly and willfully make a materially false, fictitious and fraudulent statement and
representation in a matter within the jurisdiction of the executive branch of the Government of the
United States. Specifically, while completing the Department of Transportation Medical
Examination Report Form MCSA-5875, defendant KAMAU falsely answered “No”: (1) in
response to a question asking, “Do you have or have you ever had...Diabetes or blood sugar
problems”; and (2) in response to a sub-question pertaining to whether he ever used insulin.

All in violation of Title 18, United States Code, Section 1001(a)(2).
Case 1:19-cr-10464-WGY Document12 Filed 12/11/19 Page 2 of 3

COUNT TWO
False Statements
(18 US.C. § 1001(a)(2))
The Grand Jury further charges:
On or about February 19, 2019, in the District of Massachusetts, the defendant,

JOHN KAMAU,
did knowingly and willfully make a materially false, fictitious and fraudulent statement and
representation in a matter within the jurisdiction of the executive branch of the Government of the
United States. Specifically, while completing the Department of Transportation Medical
Examination Report Form MCSA-5875, defendant KAMAU falsely answered “No”: (1) in
response to a question asking, “Has your USDOT/FMCSA medical certificate ever been denied or
issued for less than 2 years?”; and (2) in response to a sub-question pertaining to whether he ever

used insulin.

All in violation of Title 18, United States Code, Section 1001(a)(2).
Case 1:19-cr-10464-WGY Document12 Filed 12/11/19 Page 3of3

A TRUE BILL

(An

KEREPERSON

 

  

NICHOLAS SOIVILIEN
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

District of Massachusetts: DECEMBER 11, 2019
Returned into the District Court by the Grand Jurors and filed.

 
